             Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------x
JESUS GONZALEZ, an individual,

             Plaintiff,                                     CASE NO.:
v.

CROSBY STREET HOTEL LLC,
A foreign limited liability company,

         Defendant.
-------------------------------------------------x

                                                COMPLAINT
        Plaintiff, JESUS GONZALEZ, (hereinafter “Plaintiff”), sues Defendant, CROSBY

STREET HOTEL LLC (hereinafter “Defendant”) for injunctive relief, attorneys’ fees, and

litigation costs, including but not limited to disbursements, court expenses, and other fees, pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA

Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter “ADAAG”), , and for injunctive relief and

damages, pursuant to the New York State Human Rights Law, the New York City Human Rights

Law, and alleges:

                                                     INTRODUCTION
        1.        Defendant owns and/or operates that certain hotel known as CROSBY STREET

HOTEL, located in New York, New York. (the “Hotel”). The Hotel has a website located at

https://www.firmdalehotels.com/hotels/new-york/crosby-street-hotel/ (the “Website”). The Hotel

takes reservations through its website and/or a third-party website and provides information

regarding available guestrooms and amenities.

        2.        As of March 15, 2012, Defendant was required to ensure that all of its reservation

systems, including its online reservation systems (a) identify and describe disabled accessible
              Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 2 of 15



features of the Hotel in detail; (b) identify and describe disabled accessible features of ADA

compliant guest rooms in detail; (c) permit disabled individuals to independently assess whether

the Hotel and its available guestrooms meet their individual accessibility needs (by describing

accessible and inaccessible features); and (d) allow reservations to be taken for accessible

guestrooms in the same manner as for non-accessible guestrooms.1 Defendant has not complied.

This lawsuit follows.

                                       JURISDICTION AND VENUE

         3.       This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C., §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

2202).

         4.       This Court has personal jurisdiction over Defendant and venue is appropriate in this

District. Defendant transacts substantial business in this District through its Hotel, which is in this

District, and uses its Website to attract visitors (including Plaintiff) to this District.

         5.       This Court has supplemental jurisdiction over Plaintiff’s claims arising under New

York State law. 28 U.S.C.S. §1367(a).

                                               PARTIES

         6. At all times material hereto, Plaintiff, JESUS GONZALEZ, was and is over the age of

18 years, sui juris, and a resident of Miami-Dade County, Florida.




1
  This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These
requirements apply not only to the Website, but also to every online reservation system on which
reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com,
and others.
                                                    2
            Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 3 of 15



       7.       Plaintiff has at all material times suffered from a “qualified disability” under the

ADA. Plaintiff has been diagnosed with paraplegia and uses a wheelchair for mobility purposes.

       8.       Plaintiff has previously been to New York City, but wishes to return to do and see

many of the attractions and landmarks that he missed and/or did not exist the last time. For

instance, Plaintiff was at the World Trade Center a year and a day before 9/11 and plans to revisit

the site and Memorial. In addition, Plaintiff has family living a reasonable distance from New York

that he can arrange a family visit either in New York, go to their home or meet somewhere in

between. Plaintiff desires to travel to this District for leisure and vacation purposes, and to stay in

a hotel accessible to him during those visits, and to assess and reserve such accessible hotel rooms

by using hotel websites.

       9.       Defendant is a DELAWARE LIMITED LIABILITY COMPANY conducting

business in the State of New York and is the owner and/or operator of the Hotel and has control

over the content of the Website.

             COUNT I VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

        10.     On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to

provide a clear and comprehensive national mandate for the elimination of discrimination against

individuals with disabilities and to provide clear, strong, consistent, enforceable standards

addressing such discrimination, invoking the sweep of congressional authority in order to address

the major areas of discrimination faced day-to-day by people with disabilities to ensure that the

Federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C. §

12101(b)(l)- (4).

       11.      Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

Department of Justice, Office of the Attorney General (“DOJ”), revised regulations for Title III of



                                                  3
         Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 4 of 15



the Americans With Disabilities Act of 1990. Public accommodations, including places of lodging

were required to conform to these revised regulations on or before March 15, 2012.

       12.     On March 15, 2012, the revised regulations implementing Title III of the ADA took

effect, imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

28 C.F.R. §36.302(e)(l) provides that:

               Reservations made by places of lodging. A public accommodation
               that owns, leases (or leases to), or operates a place of lodging shall,
               with respect to reservations made by any means, including by
               telephone, in-person, or through a third party –

                              (i) Modify its policies, practices, or
                              procedures to ensure that individuals with
                              disabilities can make reservations for
                              accessible guest rooms during the same hours
                              and in the same manner as individuals who
                              do not need accessible rooms;
                               (ii) Identify and describe accessible features
                              in the hotels and guest rooms offered through
                              its reservations service in enough detail to
                              reasonably       permit    individuals     with
                              disabilities to assess independently whether a
                              given hotel or guest room meets his or her
                              accessibility needs;
                               (iii) Ensure that accessible guest rooms are
                              held for use by individuals with disabilities
                              until all other guest rooms of that type have
                              been rented and the accessible room
                              requested is the only remaining room of that
                              type;
                               (iv) Reserve, upon request, accessible guest
                              rooms or specific types of guest rooms and
                              ensure that the guest rooms requested are
                              blocked and removed from all reservations
                              systems; and
                               (v) Guarantee that the specific accessible
                              guest room reserved through its reservations
                              service is held for the reserving customer,

                                                 4
           Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 5 of 15



                              regardless of whether a specific room is held
                              in response to reservations made by others.
       13.     In promulgating the new requirements, the Department of Justice made clear that

individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

Appx. A.

       14.     Hotels (and motels) are required to identify and describe all accessible features in

the hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities

receive information they need to benefit from the services offered by the place of lodging.” 28

C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as

“accessible” does not ensure necessarily that the room complies with all of the 1991 Standards.”

28 C.F.R. Part 36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

       15. In addition,

               hotel rooms that are in full compliance with current standards may
               differ, and individuals with disabilities must be able to ascertain
               which features – in new and existing facilities – are included in the
               hotel’s accessible guest rooms. For example, under certain
               circumstances, an accessible hotel bathroom may meet accessibility
               requirements with either a bathtub or a roll in shower. The presence
               or absence of particular accessible features such as these may mean
               the difference between a room that is usable by a particular person
               with a disability and one that is not.

28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific accessible

features and not merely recite that a guestroom is “accessible” or “ADA” or list accessibility

features that may (or may not) be offered within a particular room.

       16.     For hotels in buildings constructed after the effective date of the 1991 Standards, it

is sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible




                                                 5
           Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 6 of 15



guestroom, to specify the room type, the type of accessible bathing facility in the room, and the

communications features in the room. 28 C.F.R. Part 36, Appx. A.

         17.   However, for hotels in buildings constructed prior to the 1991 Standards,

information about the hotel should include, at a minimum:

               information about accessible entrances to the hotel, the path of travel
               to guest check-in and other essential services, and the accessible
               route to the accessible room or rooms. In addition to the room
               information described above, these hotels should provide
               information about important features that do not comply with the
               1991 Standards. For example, if the door to the “accessible” room
               or bathroom is narrower than required, this information should be
               included (e.g., door to guest room measures 30 inches clear).
               [emphasis added].

    18 .F.R. Part 36, Appx. A.

         18.   The Hotel is a place of public accommodation that owns and/or leases and operates

a place of lodging pursuant to the ADA. The Hotel is in a building constructed prior to the 1991

Standards.

         19.   The Website (and all other online reservation platforms used by the Hotel) allow

reservations for the Hotel to be taken online. The Defendant has control over information provided

to the public about the Hotel through the Website and/or other online platforms.

         20.   Plaintiff plans to visit New York City this Summer. It is critically important to

Plaintiff that any hotel at which he stays is accessible to him, which takes some research. Plaintiff

frequently researches and assesses the accessible features and guestrooms of hotels online, which

is the fastest, easiest, and most convenient way for him to do so, in furtherance of any planned

trips.

         21.   In March 2019, prior to filing this lawsuit, Plaintiff visited the Website to learn

about accessible features of the Hotel, and to independently assess whether the Hotel is accessible



                                                 6
           Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 7 of 15



to him, and whether he could independently reserve an accessible room at the Hotel, in the same

manner as those seeking to reserve non-accessible rooms. Upon his visit, Plaintiff discovered that

the Website does not comply with the ADA and ADAAG, did not provide him with any

meaningful accessibility information at all or allow for the reservation of an accessible room (with

known accessibility features). The Website provided information and took reservations related to

non-accessible guestrooms, but not accessible guestrooms.

         22.      The Website’s homepage contains no information concerning ADA compliance or

accessibility features of the Hotel. There is an Accessibility Statement, but its limited to

accessibility of the digital platform, i.e. webpage. The Hotel has 14 categories of rooms and suites.

Each category has its own webpage with a description and photographs. However, none are

designated as accessible rooms or describe the accessible features they may have. The link for

Guest Areas brings up a webpage with photographs linking to various space in the Hotel. None

discuss ADA compliance. There is a link titled BOOK that generated a webpage with available

room categories for the selected dates. Again, the same room categories and details are provided

without the addition of information on accessibility. From this page, you can click on SELECT

and proceed to reserve a non-accessible room. In sum, the website allows for online reservations

of non-accessible rooms but does not provide any information on the existence of accessible

rooms, the accessible features they have and does not allow for online reservations of accessible

rooms.

         23.      The Website also has inadequate accessibility information concerning common

areas and hotel amenities, there is no indication that the Hotel common areas meet the 1991

Standards, or alternatively:

               a. Whether the public entrance to the Hotel complies with the 1991 Standards, and if



                                                   7
Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 8 of 15



 not, the ways in which it does not comply, so that Plaintiff and other disabled

 individuals can evaluate whether it is accessible to them;

 b. Whether the registration desk at the Hotel complies with the 1991 Standards, and if

 not, the ways in which it does not comply, so that Plaintiff and other disabled

 individuals can evaluate whether it is accessible to them;

 c. Whether restaurant or other food service areas at the Hotel comply with the 1991

 Standards, and if not, the ways in which they do not comply, so that Plaintiff and other

 disabled individuals can evaluate whether they are accessible to them;

 d. Whether any parking facilities, lots, or other parking accommodations at the Hotel

 comply with the 1991 Standards, and if not, the ways in which they do not comply, so

 that Plaintiff and other disabled individuals can evaluate whether they are accessible to

 them;

 e. Whether the swimming pool (if any) complies with the 1991 Standards, and if not,

 the ways in which it does not comply, so that Plaintiff and other disabled individuals

 can evaluate whether it is accessible to them;

 f. Whether the business center complies with the 1991 Standards, and if not, the ways

 in which it does not comply, so that Plaintiff and other disabled individuals can evaluate

 whether it is accessible to them;

 g. Whether the meeting/ballroom areas comply with the 1991 Standards, and if not, the

 ways in which they do not comply, so that Plaintiff and other disabled individuals can

 evaluate whether it is accessible to them;

 h. Whether the route from the public entrance to the registration desk is accessible in

 compliance with the 1991 Standards, and if not, the ways in which it does not comply,



                                       8
Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 9 of 15



 so that Plaintiff and other disabled individuals can evaluate whether it is accessible to

 them;

 i. Whether the route from the registration desk to the accessible rooms is accessible in

 compliance with the 1991 Standards, and if not, the ways in which it does not comply,

 so that Plaintiff and other disabled individuals can evaluate whether it is accessible to

 them;

 j. Whether the route from the public entrance to the business center is accessible in

 compliance with the 1991 Standards, and if not, the ways in which it does not comply,

 so that Plaintiff and other disabled individuals can evaluate whether it is accessible to

 them;

 k. Whether the route from the accessible guestrooms to the business center is accessible

 in compliance with the 1991 Standards, and if not, the ways in which it does not

 comply, so that Plaintiff and other disabled individuals can evaluate whether it is

 accessible to them;

 l. Whether the route from the public entrance to the pool (if any) is accessible in

 compliance with the 1991 Standards, and if not, the ways in which it does not comply,

 so that Plaintiff and other disabled individuals can evaluate whether it is accessible to

 them;

 m. Whether the route from the accessible guestrooms to the pool (if any) is accessible

 in compliance with the 1991 Standards, and if not, the ways in which it does not

 comply, so that Plaintiff and other disabled individuals can evaluate whether it is

 accessible to them;




                                       9
Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 10 of 15



 n. Whether the route from the public entrance to the fitness center is accessible in

 compliance with the 1991 Standards, and if not, the ways in which it does not comply,

 so that Plaintiff and other disabled individuals can evaluate whether it is accessible to

 them;

 o. Whether the route from the accessible guestrooms to the fitness center is accessible

 in compliance with the 1991 Standards, and if not, the ways in which it does not

 comply, so that Plaintiff and other disabled individuals can evaluate whether it is

 accessible to them;

 p. Whether the route from the public entrance to the restaurant or food service areas is

 accessible in compliance with the 1991 Standards, and if not, the ways in which it does

 not comply, so that Plaintiff and other disabled individuals can evaluate whether it is

 accessible to them;

 q. Whether the route from the accessible guestrooms to the restaurant or food service

 areas is accessible in compliance with the 1991 Standards, and if not, the ways in which

 it does not comply, so that Plaintiff and other disabled individuals can evaluate whether

 it is accessible to them;

 r. Whether the route from the public entrance to the conference/ballroom space is

 accessible in compliance with the 1991 Standards, and if not, the ways in which it does

 not comply, so that Plaintiff and other disabled individuals can evaluate whether it is

 accessible to them;

 s. Whether the route from the accessible guestrooms to the meeting/ballroom space is




                                      10
         Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 11 of 15



             accessible in compliance with the 1991 Standards, and if not, the ways in which it does

             not comply, so that Plaintiff and other disabled individuals can evaluate whether it is

             accessible to them;

       24.      This is not intended to be an exclusive list, and Plaintiff brings this action to

remediate all violations of the ADAAG found to exist upon the Website, and upon all online

reservation platforms used by the Hotel.

       25.      In addition to the list above, upon information and belief, Defendant may not

effectively (i) ensure that accessible guest rooms are held for use by individuals with disabilities

until all other guest rooms of that type have been rented and the accessible room requested is the

only remaining room of that type; (ii) reserve, upon request, accessible guest rooms or specific

types of guest rooms and ensure that the guest rooms requested are blocked and removed from all

reservations systems; or (iii) guarantee that the specific accessible guest room reserved through its

reservations service is held for the reserving customer, regardless of whether a specific room is

held in response to reservations made by others. Discovery is required on these issues.

       26.      Plaintiff will visit the Website again, and will visit the Website and online

reservation platforms controlled by Defendant again, upon the Defendant’s compliance with the

laws and regulations specified herein, in order learn about the accessible (and inaccessible)

features, learn about the accessible (and inaccessible) features of guestrooms, assess the extent to

which the hotels meet each of their specific accessibility needs, and determine whether they can

reserve an accessible guestroom.

       26.      Defendant has discriminated against Plaintiff and all other mobility-impaired

individuals, by denying full and equal access to and enjoyment of the goods, services, facilities,

privileges, advantages and accommodations offered on the Websites, due to the continuing ADA



                                                 11
         Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 12 of 15



and ADAAG violations as set forth above. Defendant has had eight (8) years to bring the Website

(and other online reservation platforms, as applicable) into compliance with the ADAAG

revisions, but has failed or refused to do so.

       27.      Modifying the Website (and other online reservation platforms, as applicable) to

comply with the ADA and ADAAG is accomplishable without undue burden or expense and is

readily achievable. But in any event, upon information and belief, the Website has been altered,

updated, and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

       28.      Defendant will continue to discriminate against Plaintiff and all other disabled

individuals who access the Website (and other online reservation platforms, as applicable) unless

and until Defendant modifies the Website (and other online reservation platforms, as applicable)

to set forth all required information, as set forth above.

       29.      Plaintiff is without an adequate remedy at law and are suffering irreparable harm,

and Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until

Defendant is required to correct the ADA violations found upon the Websites (and other online

reservation platforms, as applicable), and to maintain the Websites (and other online reservation

platforms, as applicable), inclusive of the online reservation system, and accompanying policies

and procedures, in a manner that is consistent with and compliant with ADA and ADAAG

requirements.

       30.      Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief

to Plaintiff, including an Order that compels Defendant to enact policies that are consistent with

the ADA and its remedial purposes, and to alter and maintain its Website (and other online

reservation platforms, as applicable), and all online reservation systems, in accordance with the

requirements set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).



                                                  12
          Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 13 of 15



                                 COUNT II
            VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS LAW

         31.    Plaintiff re-avers the allegations set forth above as though fully set forth herein.

         32.    The New York State Human Rights Law provides:

                It shall be an unlawful discriminatory practice for any person, being
                the owner, lessee, proprietor, manager, superintendent, agent or
                employee of any place of public accommodation…. because of the
                … disability … of any person, directly or indirectly, to refuse,
                withhold from or deny to such person any of the accommodations,
                advantages, facilities or privileges thereof … to the effect that any
                of the accommodations, advantages, facilities and privileges of any
                such place shall be refused, withheld from or denied to any person
                on account of … disability … 2

         33.    The Website (and other online reservation platforms, as applicable) is a gateway to,

and a part of, the Hotel, which is a place of public accommodation as defined by the New York

State Human Rights Law.

         34.    By maintaining barriers that discriminate against people with disabilities through

the actions described above, Defendant has, directly or indirectly, refused, withheld, and/or denied

to Plaintiff, because of disability, accommodations, advantages, facilities or privileges of the Hotel.

The failure by Defendant to act to identify and remove these barriers, which have been illegal since

March 15, 2012, can be construed as “negligence per se.”

         35.    Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seek judgment pursuant to N.Y.

Exec. Law §297, including damages pursuant to §297(9) thereof.

                                    COUNT III
                VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS LAW

         36.    Plaintiff re-avers the allegations set forth above as though fully set forth herein.


2
    NYS Exec. Law § 296 (2)(a).

                                                  13
          Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 14 of 15



         37.      The New York City Human Rights Law provides:

                  It shall be an unlawful discriminatory practice for any person, being
                  the owner, lessee, proprietor, manager, superintendent, agent or
                  employee of any place or provider of public accommodation
                  because of the actual or perceived…disability…of any person,
                  directly or indirectly, to refuse, withhold from or deny to such
                  person any of the accommodations, advantages, facilities or
                  privileges thereof…to the effect that any of the accommodations,
                  advantages, facilities and privileges of any such place or provider
                  shall be refused, withheld from or denied to any person on account
                  of …disability…3

         38.      Defendant is in violation of the New York City Human Rights Law by denying the

Plaintiff full access to all the accommodations, benefits, and services, available appurtenant to the

Hotel, as described above.

         39.      Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to the

New York City Human Rights Law, and all relief provided for thereunder.

         WHEREFORE, Plaintiff, JESUS GONZALEZ, respectfully requests that this Court enter

judgment in her favor, and against Defendant, as follows:

         a.       A declaration that the Website (and other online reservation platforms, as

                  applicable) is owned, leased, operated, and/or controlled by Defendant is in

                  violation of the ADA, NYSHRL, and/or NYCHRL;

               b. Temporary and permanent injunctive relief enjoining Defendant from continuing

                  its discriminatory practices, including the requirement that Defendant permanently

                  implement policies, practices, procedures, including online content, consistent with




3
    NYC Admin Code § 8-107(4)(a)
                                                   14
Case 1:19-cv-04096-DAB Document 1 Filed 05/07/19 Page 15 of 15



    the mandates of the 2010 ADAAG Standards on its Website (and other online

    reservation platforms, as applicable);

 c. Temporary and permanent injunctive relief enjoining Defendant from maintaining

    or controlling content on any Website through which it is offering online

    reservations for any hotel that it owns or operates, unless such Website and online

    reservation system fully comply with 28 C.F.R. §36.302(e)(l);

 d. An award of reasonable attorneys’ fees, costs, disbursements and other expenses

    associated with this action, in favor of Plaintiff;

 e. An award of compensatory damages deemed just and appropriate pursuant to

    NYSHRL and NYCHRL, to Plaintiff; and

 f. Such other and further relief as this Court deems just, necessary and appropriate

    under the circumstances.

    DATED this 7th day of May, 2019

                                     Respectfully Submitted,
                                     Law Offices of Nolan Klein, P.A.
                                     Attorneys for Plaintiff
                                     5550 Glades Rd., Ste. 500
                                     Boca Raton, FL 33431
                                     PH: (954) 745-0588
                                     FAX: (877) 253-1691

                               By:     /s/ Hector V. Ramirez
                                     HECTOR V. RAMIREZ, ESQUIRE
                                     (HR3270)
                                     ramirez@nklegal.com
                                     amy@nklegal.com




                                       15
